       Case 4:82-cv-00866-DPM Document 5606 Filed 05/26/20 Page 1 of 15



                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

LITTLE ROCK SCHOOL DISTRICT                                                          PLAINTIFF

VS.                                   CASE NO. 4:82-CV-00866 DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT, ET AL.                                                                 DEFENDANTS

EMILY MCCLENDON, ET AL.                                                          INTERVENORS

                       INTERVENORS’ BRIEF IN OPPOSITION TO
                    DR. JANICE WARREN’S MOTION TO INTERVENE

                                           Introduction

       The remaining parties in this long-standing desegregation case are scheduled to have a trial

to determine the defendants’ motion for unitary status. This case is scheduled for unitary status

trial to start during the week of July 14, 2020 lasting until the end of the month of July for the

Pulaski County Special School District’s motion for unitary status. The parties will then reconvene

starting October 5, 2020 to determine the motion for unitary status as filed by Jacksonville North

Pulaski County School District. At this late date, Dr. Janice Warren, the Associate Superintendent

of the Pulaski County Special School District has filed a motion to intervene in this case, having

so filed on May 13, 2020. For the reasons as stated herein, the Court should deny the motion to

intervene.


                                        Statement of Facts

       This case was filed back in 1982 by the Little Rock School District seeking certain

remedies against the Pulaski County Special School District and the North Little Rock School

District contending that the defending school districts committed certain constitutional violations


                                                1
       Case 4:82-cv-00866-DPM Document 5606 Filed 05/26/20 Page 2 of 15



that adversely affected the Little Rock School District’s ability to desegregate its schools. After

determining that the Little Rock School District could not adequately protect the interests of black

children, the trial court granted the Joshua Intervenors’ motion to intervene in this case.

       Dr. Warren became employed by the Pulaski County Special School District in July 2012.

(See Deposition of Dr. Janice Warren attached herein as Exhibit “A”, p. 5). Dr. Warren had

been recruited by then superintendent Dr. Jerry Guess, who was appointed to serve as the

superintendent during the time that the Pulaski County Special School District (PCSSD) was under

state control due to fiscal distress. Dr. Warren was hired as the Director of Elementary Education

in July 2012. (Warren’s depo., p. 14). Dr. Warren later became the Assistant Superintendent for

Equity and Pupil Services. (Warren’s depo, p. 6).        In that position, part of Dr. Warren’s job

responsibilities was to ensure that the district was operating in compliance with Plan 2000.

(Warren’s depo., pp. 22). Dr. Jerry Guess resigned from the PCSSD on July 18, 2017. (Warren’s

depo., p. 19). When Dr. Guess left the PCSSD, Dr. Warren was appointed to serve as interim

superintendent. (Warren’s depo., p. 19).

       It was brought to Dr. Warren’s attention by a parent that there existed disparities in the

Mills and Robinson athletic facilities during August/September 2017. Dr. Warren asked Will

Reid, the Director of Information Technology, to go to the school to take some video footage of

the two (2) facilities. (Warren’s depo., pp. 119-120). Dr. Warren stated that when Mr. Reid

brought the video footage to her, he stated that “Janice, we are in %#$ trouble.” Dr. Warren stated

that after seeing the video footage of the two (2) schools, she realized that the district was out of

compliance with Plan 2000 obligation when it came to equality of the facilities. (Warren’s depo.,

p. 121). Dr. Warren stated that after she saw the video footage of the two (2) athletic facilities,

one at Mills and one at Robinson, she was convinced that the facilities were not equal, and that



                                                  2
       Case 4:82-cv-00866-DPM Document 5606 Filed 05/26/20 Page 3 of 15



this was a Plan 2000 violation. (Warren’s depo., p. 122). Dr. Warren also testified that she could

not believe that the district spent the same amount of money on constructing a Middle School

(Robinson), as was spent on building a new high school (Mills). Dr. Warren stated that a high

school needed more resources than a middle school, because a high school needed laboratories for

science and chemistry, and other departments, that are not needed in a middle school. (Warren’s

depo., p. 128). Dr. Warren stated that she spoke with the football coach at Mills, after the school

was almost completed, and he was initially excited about the new athletic facilities at Mills. Dr.

Warren stated that she then invited the Mills coach to take a tour of Robinson’s facilities, and he

came back sad and dejected, because he saw the inherent inequities between the two facilities.

(Warren’s depo., p. 129).

       Dr. Warren stated that after seeing the video footage, she contacted the board members,

and the attorney for the district, Sam Jones, to report what she had found. (Warren’s depo, pp.

122-123). At the time that Dr. Warren discovered the Plan 2000 violation in September 2017, the

PCSSD Board of Education had seven (7) members – five (5) Caucasian and two (2) African-

American. Dr. Warren stated that when everyone saw the video footage, they all walked away

with the same impression, that the facilities were not equal and that the district had a problem.

(Warren’s depo., p. 123). After Dr. Warren had a conversation with Sam Jones, and told him

about the inequities of the facilities, he filed a supplemental report with the Court. Prior to this

information coming to Dr. Warren’s attention, Mr. Jones had just filed a report with the court

indicating that the PCSSD had made good faith efforts. (Warren’s depo., p. 124). Mr. Jones filed

a report with the court bringing this matter to the Court’s attention, and the district was

investigating the matter. [Doc.# 5322]. After this report was filed with the Court, Judge Marshall

directed Margie Powell to go out and look into the matter, and report back to the Court. (Warren’s



                                                 3
         Case 4:82-cv-00866-DPM Document 5606 Filed 05/26/20 Page 4 of 15



depo., p. 125).        Dr. Warren also testified that Derek Scott developed a plan for changing

attendance zones and feeder patterns. While his presentation suggested neutrality, when it actually

occurred, Dr. Warren became aware that the changes were suppressing the school enrollment in

schools in the Southeast sector in the PCSSD, and she was very concerned. (Warren’s depo., p.

126-27).

         Dr. Warren applied for the superintendent’s position in March 2018, but the district

selected Dr. McNulty for the position effective July 1, 2018. When Dr. McNulty was selected as

the superintendent, Dr. Warren was demoted to her previous position of Assistant Superintendent.

(Warren’s depo., p. 20).

         When Dr. Warren was not selected for the Superintendent’s position, she filed a lawsuit

against the Pulaski County Special School District, which was filed on September 23, 2019. See

Janice Hargrove Warren v. Charles McNulty, et al., United States District Court No. 4:19-CV-

00655 BSM. In Dr. Warren’s lawsuit, she contends that she was discriminated against based on

her sex and race, and that she was the victim of retaliation, when she was not selected for the

superintendent’s position.1 This case is set for a jury trial during the week of November 16, 2020.

                                                 Statement of Law

         On May 13, 2020, Dr. Warren filed her motion to intervene in the case at bar. Dr. Warren

contends that she should be allowed to intervene in the present action as a matter of right pursuant

to Rule 24(a) of the Federal Rules of Civil Procedure. Dr. Warren contends that the desegregation

case has brought into question her performance as well as the performance of others who are

similarly situated. Dr. Warren also contends that the outcome of this action could, “given the

principles of collateral estoppel, impair or impede her ability to protect her rights in her


1
 Dr. Warren was not included in the final interviews for the superintendent’s position; the three finalists were all
males, two African-Americans and one Caucasian.

                                                           4
       Case 4:82-cv-00866-DPM Document 5606 Filed 05/26/20 Page 5 of 15



employment discrimination suit,” as well as the rights and interests of other cabinet members of

Dr. McNulty. [Doc. # 5600, p. 3]. Dr. Warren further contends that she should be allowed to

intervene in this action to protect herself and other cabinet members, who are innocent, and who

in good faith tried to perform their duties under Plan 2000. [Doc. #5600, p. 7]. For the following

reasons, Dr. Warren should not be allowed to intervene in this case.

       Rule 24 of the Federal Rules of Civil Procedure provides as follows:

       (a) – INTERVENTION OF RIGHT – On timely motion, the court must permit
       anyone to intervene who:
       (1)     is given an unconditional right to intervene by a federal statute; or
       (2)     claims an interest relating to the property or transaction that is the subject
       of the action, and is so situated that disposing of the action may as a practical matter
       impair or impede the movant’s ability to protect its interest, unless existing parties
       adequately represent that interest.
        (b) PERMISSIVE INTERVENTION.
               (1)     In General. On timely motion, the court may permit anyone to
       intervene who:
               (A)     is given a conditional right to intervene by a federal statute; or
               (B)     has a claim or defense that shares with the main action a common
       question of law or fact.
               (2)     By a Government Officer or Agency. On timely motion, the court
       may permit a federal or state governmental officer or agency to intervene if a party’s
       claim or defense is based on:
               (A)     a statute or executive order administered by the officer or agency;
       or
               (B)     any regulation, order, requirement, or agreement issued or made
       under the statute or executive order.
               (3)     Delay or Prejudice. In exercising its discretion, the court must
       consider whether the intervention will unduly delay or prejudice the adjudication
       of the original parties’ rights.
       (c)     NOTICE AND PLEADING REQUIRED. A motion to intervene must be
       served on the parties as provided in Rule 5. The motion must state the grounds for
       intervention and be accompanied by a pleading that sets out the claim or defense
       for which intervention is sought.




                                                  5
       Case 4:82-cv-00866-DPM Document 5606 Filed 05/26/20 Page 6 of 15



       Timeliness

       In order to be allowed to intervene in an action, the movant must file a timely motion to

intervene. In the present action, Dr. Warren became employed by the Pulaski County Special

School District (PCSSD) in July 2012. In September 2017, Dr. Warren became aware that the

PCSSD was not in good faith, performing its remaining obligations under Plan 2000. Dr. Warren

stated that when she became employed by the PCSSD in July 2012, she became familiar with Plan

2000, after she was handed the plan by her predecessor Dr. Brenda Bowles. (Warren’s depo., p.

17). Some two and a half years after becoming aware that the PCSSD was not faithfully complying

with Plan 2000, Dr. Warren now wants to intervene in the present action.

       In considering whether a motion is timely, the court looks at all of the circumstances of the

case. “In determining timeliness, three factors that bear particular consideration are the reason for

any delay by the proposed intervenor in seeking intervention, how far the litigation has progressed

before the motion to intervene is filed, and how much prejudice the delay in seeking intervention

may cause to other parties if intervention is allowed.” Id. United States, et al. v. Union Electric,

et al., 64 F.3d 1152 (8th Cir. 1995).    In one case, it was found that the intervenor had been

monitoring the trial for two (2) years, and then sought to intervene in the case; however, the Court

held that was not timely, and was an excessive delay. See Arkansas Elec. Energy Consumers, 772

F.2d. at 403. If the application for intervention was not timely file, it must be denied. United

States, et al. v. Union Electric, et al., 772 F.2d at 1159. Dr. Warren has attended many court

proceedings, and if memory serves correctly has even provided testimony. Dr. Warren’s job duties

consist of monitoring the activities that have taken place in the pending desegregation case.




                                                 6
       Case 4:82-cv-00866-DPM Document 5606 Filed 05/26/20 Page 7 of 15



       A.      Delay for Intervention

       Again, whatever concerns that Dr. Warren had about the PCSSD not faithfully complying

with Plan 2000, were brought to her attention in September 2017. Her concerns were further

confirmed when on or about November 14, 2017, the PCSSD announced that they were hiring a

search committee to hire a new superintendent. This was announced after the Court Expert –

Margie Powell, filed a report with the Court about the inequities in the Mills High School and

Robinson Middle School projects in her November 9, 2017 report. Dr. Warren also stated that the

President of the PCSSD Board of Education – Dr. Linda Remele was upset over the fact that Dr.

Warren had brought these Plan 2000 violations to light, because Dr. Remele told Dr. Warren that

“we do not air our dirty laundry in public.” (See Janice Hargrove Warren v. Charles McNulty, et

al., United States District Court No. 4:19-CV-00655 BSM, Doc. # 1, p. 21). By not being granted

an interview for the superintendent’s position, which was filled in April or May 2018, certainly

Dr. Warren was aware that the PCSSD was not happy over the fact that she “aired” the district’s

“dirty laundry” in public. Dr. Warren had plenty of time to file a motion to intervene, but waited

until May 13, 2020. The parties are scheduled to commence trial in this matter July 14, 2020.

       B.      Length of the Litigation

       This case started in 1982 – almost twenty-eight (28) years before the motion to intervene.

       C.      Prejudice that Might Be Caused

       If the Court grants the motion to intervene, certainly the parties will be prejudiced by it.

The Court scheduled the trial on unitary status back in July 2018. The parties have focused their

energies toward this endeavor. Allowing intervention, will force the parties to somewhat shift

their focus. The Court has already given the parties a limited amount of time to try this case. The

moving party has so many days, and the intervenors have so many days. Counsel for intervenors



                                                7
       Case 4:82-cv-00866-DPM Document 5606 Filed 05/26/20 Page 8 of 15



advised the Court that the case involving Pulaski County should take about a month to try, and the

Court stated that is not going to happen. When ask if we could have three (3) weeks, the Court

said “no.” However, the Court stated that the case will start on July 14, 2020, and will go through

July 2020, which is about three (3) weeks. If Dr. Warren were allowed to intervene in this matter,

with her attorney participating, this would cause prejudice to the parties, because this case is being

tried under a tight schedule already.

       Therefore, for the above-mentioned reasons, the Court should find that Dr. Warren’s

motion to intervene in this matter is not timely, and should deny the motion on that basis alone.

       Financial Interest

       Dr. Warren next argues that the outcome of the desegregation case could bring harm to her

pending discrimination case against the PCSSD. In other words, Dr. Warren is stating that she

must be allowed to intervene in order to protect her discrimination case that she brought against

the PCSSD for not selecting her for the superintendent’s position. This same financial interest

argument was rejected by the Eighth Circuit in the case of Medical Liability Mutual Insurance

Company v. Alan Curtis, et al., 485 F.3d 1006, 1008 (8th Cir. 2007).

       In the case of Medical Liability Mutual Insurance Company v. Alan Curtis, et al., 485 F.3d

1006, 1008 (8th Cir. 2007), the representative of the estate of a lady who died in a nursing home

tried to intervene in a federal declaratory action filed by the insurance company of the nursing

home that was being sued in a separate state court proceeding. The intervenor argued that it had a

financial interest in the outcome of the declaratory judgment proceeding. The insurance company

sued the nursing home in the federal declaratory relief action, trying to get out of covering the

death of the decedent. The Eighth Circuit affirmed the lower court’s decision to deny intervention.

The Court held that the intervenor did not have a right to intervene pursuant to Rule 24(a)(2)



                                                  8
       Case 4:82-cv-00866-DPM Document 5606 Filed 05/26/20 Page 9 of 15



because she did not have a “cognizable interest” in the action. “An interest is cognizable under

Rule 24(a)(2) only where it is ‘direct, substantial, and legally protectable.’ United States v. Union

Elec. Co., 64 F.3d 1152, 1161 (8th Cir. 1995). An economic interest in the outcome of the litigation

is not itself sufficient to warrant mandatory intervention. Curry v. Regents of the Univ., 167 F.3d

420, 422-23 (8th Cir. 1999).’” Medical Liability Mutual Insurance Company v. Alan Curtis, et al.,

485 F.3d 1006, 1008 (8th Cir. 2007).

       In our circuit, a party seeking to intervene must establish Article III standing in
       addition to the requirements of Rule 24. Mausolf v. Babbitt, 85 F.3d 1295, 1300
       (8th Cir. 1996). To demonstrate standing, a plaintiff must clearly allege facts
       showing an injury in fact, which is an injury to a legally protected interest that is
       ‘concrete, particularized, and either actual or imminent.’ Curry v. Regents of the
       Univ. of Minn. 167 F.3d 420, 422 (8th Cir. 1999). The purpose of the imminence
       requirement is ‘to ensure that the allege injury is not too speculative . . . [and] that
       the injury is certainly impending.’ Lujan v. Defenders of Wildlife, 504 U.S. 555,
       564 n. 2, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992) (quotation omitted). The plaintiff
       must also show that the alleged injury is fairly traceable to the defendant’s conduct
       and that a favorable decision will likely redress the injury. Id. at 560-61, 112. S. Ct.
       2130.

United States, et al. v. Metropolitan St. Louis Sewer District, et al., 569 F.3d 829, 833-834 (8th

Cir. 2009).

       Missouri Industrial Energy Consumers (MIEC) is an association of businesses that was

formed to address issues of utility services on behalf of its members. MIEC consists of several

businesses. Metropolitan St. Louis Sewer District (District) serves 1.4 million customers in the

greater St. Louis area. The United States and the State of Missouri filed a lawsuit against the

District contending that it was discharging raw sewage in waterways, in violation of the Clean

Water Act. The lawsuit contends that the District had antiquated pipes, and that the system was

inadequate, and that it was poorly maintained. A coalition known as the Missouri Coalition for

the Environment Foundation (Coalition), which is a non-profit organization that is dedicated to



                                                  9
       Case 4:82-cv-00866-DPM Document 5606 Filed 05/26/20 Page 10 of 15



preserving and enhancing the state’s environment, filed a motion to intervene, that was not

opposed.

       MIEC filed a motion to intervene in the action contending that it wanted to be a part of any

settlement discussions, negotiations, mediations, hearings, trials. MIEC stated that it wanted to

intervene because it was concerned that any consent decree, or settlement could result in rate

increases for its members. The trial court denied the motion to intervene, because it determined

that MIEC lacked Article III standing.

       The Eighth Circuit reasoned that MIEC could not intervene, because there was no

environmental injury that it stated on behalf of its members. The Court also noted that it was not

germane to MIEC’s purpose to protect the environment. The Court also reasoned that MIEC could

not establish intervention as a matter of right. Rule 24(a)(2) provides that anyone can intervene if

they can establish that they “claim[] an interest relating to the property or transaction that is the

subject of the action, and is so situated that disposing of the action may as a practical matter impair

or impede the movant’s ability to protect its interest, unless existing parties adequately represent

that interest.” 569 F.3d at 838-839. The Court also stated that “[g]eneral economic interests are

not protectable and cannot serve as the basis for intervention.” 569 F.3d at 839. “A ratepayer’s

interest in reasonable fees is not legally protectable.” 569 F.3d at 839.

       The purpose of intervention is to ‘promote[] the efficient and orderly use of judicial
       resources by allowing persons, who might otherwise have to bring a lawsuit on their
       own to protect their interests or vindicate their rights, to join an ongoing lawsuit
       instead.’ Mausolf, 85 F.3d at 1300. Judicial efficiency is not promoted by allowing
       intervention by a party with no interest upon which it could seek judicial relief in a
       separate lawsuit.’

United States, et al. v. Metropolitan St. Louis Sewer District, et al., 569 F.3d 829, 833-834 (8th

Cir. 2009).



                                                  10
       Case 4:82-cv-00866-DPM Document 5606 Filed 05/26/20 Page 11 of 15



       Dr. Warren has filed a separate action against the PCSSD alleging that she was a victim of

discrimination and retaliation when she was not selected for the superintendent’s position. Her

separate lawsuit must stand on its own bottom. The fact that Dr. Warren chose to pursue a separate

cause of action flies in the face of “judicial economy.” There will be no judicial efficiency in

allowing her to intervene in the present action. If she is allowed to intervene, will she dismiss her

separate discrimination lawsuit?

       In filing its motion for unitary status, the PCSSD has taken the position that its officials,

both past and present have faithfully performed their duties in implementing Plan 2000. Nowhere

in the present action has PCSSD thrown Dr. Warren under the proverbial “school bus.” Intervenors

contend that implementation efforts over time do not justify any ruling favorable to the PCSSD.

The intervenors rely on the evidence pertaining to the remaining obligations, relevant in an official

liability contest. Furthermore, the PCSSD has the burden of proof that its officials, including Dr.

Warren, have faithfully complied with its implementation responsibilities as it relates to the

district’s remaining obligations under Plan 2000. The PCSSD and Dr. Warren are singing from

the same sheet of music. It is true that Dr. Warren talked about the inequities of the facilities as it

relates to the Mills’ construction, as compared to Robinson Middle School, Maumelle High

School, and now Sylvan Hills High School. Dr. Warren stated that comparing Mills High School

to Robinson Middle School was like comparing “apples to oranges.” (Warren’s depo., p. 138).

Dr. Warren also testified that when you compare Mills High School to the new Sylvan Hills High

School, there is “no comparison.” (Warren’s depo., p. 139). Dr. Warren stated that when she

presented the video to other district officials, they all walked away with the impression that there

was definitely an inequity between the two (2) facilities, and that the district was in trouble.

(Warren’s depo., p. 123).



                                                  11
       Case 4:82-cv-00866-DPM Document 5606 Filed 05/26/20 Page 12 of 15



       This is not like the case that the Knight Intervenors were faced with. A group of teachers

were allowed to intervene in the present action, because part of the remedy that the trial judge was

considering was whether to consolidate the three (3) school districts: Little Rock School District,

Pulaski County Special School District, and North Little Rock School District. The Eighth Circuit

held that if that were to occur, then the teacher’s unions would have been adversely impacted in

their ability to represent their members. Little Rock School District v. Pulaski County Special

School District No. 1, et al., 738 F.2d 82 (1984).

       Under Fed.R.Civ.P. 24(a)(2), a timely motion for leave to intervene ‘shall’ be
       granted ‘when the applicant claims an interest relating to the property or transaction
       which is the subject of the action and he is so situated that the disposition of the
       action may as a practical matter impair or impede his ability to protect that interest,
       unless the applicant’s interest ins adequately represented by existing parties.’

738 F.2d at 84.

The Court also observed that the school districts could “hardly be expected to litigate with the

interest of their employees with uppermost in their minds.” 738 F.2d at 84.

       Again, movant has a pending lawsuit for race discrimination in a totally separate case.

There is nothing that can happen in the case at bar, that would “impair or impede” that cause of

action. Again, the movant will testify that although she had the responsibility to monitor the

facilities as it relates to Plan 2000, she was unable to do so, because Derek Scott did not directly

report to her, he reported to Dr. Guess, then superintendent. (Warren’s depo., pp. 155-156).

       Intervenors direct the Court’s attention to Plan 2000 Section N. (1) and (2). Three

observations: 1) the Plan requires that there be an “Assistant Superintendent for Desegregation;”

2) according to the Plan text, “he (or she) and his (or her) staff [are to] focus their monitoring and

compliance efforts on the specific elements of the Plan . . .” ---- which includes, as a major element,




                                                  12
       Case 4:82-cv-00866-DPM Document 5606 Filed 05/26/20 Page 13 of 15



Part H. “school facilities”; 3) as evidenced by the parties’ activities through the years, the

requirements of N. (1)-(2) are not in any respect one-time in nature.

        Since July 2012, Dr. Warren has served as the Assistant Superintendent for Equity and

Pupil Services for the PCSSD. This position is the “Assistant Superintendent for Desegregation,”

unless the District wishes to acknowledge longstanding and continuing violation of Plan 2000, a

default in this regard. It is obvious that for Plan 2000 compliant activity to occur, Dr. Warren’s

position should have involved monitoring of the New Mills University project. Before Dr. Warren

became superintendent, Dr. Guess gave the authority to develop the Mills and Robinson campuses

to Derek Scott, then Executive Director of Operations. (See Court’s Expert Report p. 2 – filed

herein as Docket No. 5343 attached herein as Exhibit “B”). Intervenors’ preparation to date,

evidences no conduct of Dr. Warren that had any negative effect on the size and quality of the New

Mills High School at any point.

        In conclusion, the Court should deny the movant’s motion to intervene as a matter of right,

as well as deny the motion to intervene pursuant to Rule 24(b). To allow the movant to intervene

in this cause of action, will cause significant delay. The parties are literally on the eve of trial.


                                                Respectfully submitted,

                                                Austin Porter Jr., No. 86145
                                                PORTER LAW FIRM
                                                323 Center Street, Suite 1035
                                                Little Rock, Arkansas 72201
                                                Telephone: 501-244-8200
                                                Facsimile: 501-372-5567
                                                Email: aporte5640@aol.com

                                                Robert Pressman
                                                22 Locust Avenue
                                                Lexington, MA 02421
                                                Telephone: 781-862-1955

                                                  13
      Case 4:82-cv-00866-DPM Document 5606 Filed 05/26/20 Page 14 of 15



                                             Email: pressmanrp@gmail.com

                                             Shawn G. Childs
                                             Lawrence A. Walker
                                             JOHN W. WALKER, P.A.
                                             1723 S. Broadway
                                             Little Rock, Arkansas 72206
                                             Telephone: 501-374-3758
                                             Facsimile: 501-374-4187

                                             johnwalkeratty@aol.com
                                             schilds@gabrielmail.com
                                             lwalker@jwwlawfirm.com

                                             ATTORNEYS FOR INTERVENORS



                                CERTIFICATE OF SERVICE
        I, Austin Porter Jr., do hereby certify that a copy of the foregoing pleading was
electronically filed with the Clerk of the United States District Court for the Eastern District of
Arkansas, on this 26th day of May 2020, by using the CM/ECF system, which is designed to send
notification of such filing to the following person:
M. Samuel Jones III.                         Scott P. Richardson
Devin R. Bates                               McDaniel, Richardson & Calhoun
MITCHELL, WILLIAMS, SELIG,                   1020 West 4th Street, Suite 410
GATES & WOODYARD, PLLC                       Little Rock, Arkansas 72201
425 West Capitol Avenue, Suite 1800
Little Rock, Arkansas 72201                  scott@mrcfirm.com

sjones@mwlaw.com
dbates@mwlaw.com

Jay Bequette
Bequette, Billingsley & Kees, P.A.
Attorneys at Law
425 West Capitol Avenue, Suite 3200
Little Rock, Arkansas 72201-3469

jbequette@bbpalaw.com


Sarah Howard-Jenkins
Attorney at Law

                                                14
      Case 4:82-cv-00866-DPM Document 5606 Filed 05/26/20 Page 15 of 15



P. O. Box 242694
Little Rock, Arkansas 72223

sarah@shjenkinslaw.com

Attorney for Movant

                                          Austin Porter Jr.




                                     15
